Case 1:17-cr-00475-WFK-SMG Document 54 Filed 03/26/19 Page 1 of 3 PageID #: 400

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

 DMP                                               271 Cadman Plaza East
 F. #2014R01413                                    Brooklyn, New York 11201



                                                   March 26, 2019

 By Federal Express and ECF

 Richard Levitt, Esq.                       Deborah Colson, Esq.
 Levitt & Kaizer                            Colson Law PLLC
 40 Fulton Street, 23rd Floor               80 Broad Street, 19th Floor
 New York, New York 10038                   New York, New York 10004

               Re:      United States v. Dilshod Khusanov
                        Criminal Docket No. 17-475 (WFK)

 Dear Mr. Levitt and Ms. Colson:

                Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
 government hereby furnishes supplemental discovery in the above-referenced matter, which
 is being provided pursuant to the Stipulation and Order dated January 10, 2018. This
 disclosure supplements the government’s prior productions of unclassified discovery under
 cover of letters dated January 10, November 16 and December 17, 2018 and February 14,
 2019 and prior productions of classified discovery under cover of letters dated July 27 and
 November 28, 2018. The government renews its request for reciprocal discovery from the
 defendant, including disclosure pursuant to Fed. R. Crim. P. 16(b)(1)(C)(i).

               The government hereby discloses the following materials:

                     • Documents reflecting communications, including telephone calls and
                       text messages, by the defendant, bearing Bates numbers KHUSANOV
                       001660 – KHUSANOV 001731;

                     • Records related to the defendant from Bank of America, bearing Bates
                       numbers KHUSANOV 001732 - KHUSANOV 001924;

                     • A log and recordings of telephone calls by the defendant between
                       August 31, 2017 and January 24, 2018, while the defendant was in the
                       custody of the Federal Bureau of Prisons, bearing Bates numbers
                       KHUSANOV 001925 - KHUSANOV 001933;
Case 1:17-cr-00475-WFK-SMG Document 54 Filed 03/26/19 Page 2 of 3 PageID #: 401



                  • Affidavits submitted in support of warrants, and warrants, to search and
                    seize (1) historical and prospective cell-site information of the
                    defendant, (2) the defendant’s residence, and (3) an Apple iPhone 6
                    cellular phone belonging to the defendant, bearing Bates numbers
                    KHUSANOV 001934 - KHUSANOV 002028; 1

                  • The defendant’s written consent to search an HP laptop computer on or
                    about July 15, 2016, bearing Bates numbers KHUSANOV 002029 –
                    KHUSANOV 002030;

                  • Reports documenting the defendant’s arrest on or about August 31,
                    2017, the defendant’s verbal and written consent to search an Apple
                    iPhone 7 in his possession at the time of his arrest, and a consent search
                    of the defendant’s residence pursuant to the consent of Aziza Erkinova,
                    bearing Bates numbers KHUSANOV 002031 – KHUSANOV 002037;

                  • A CD, bearing Bates number KHUSANOV 002038, containing
                    relevant portions of an HP laptop computer seized from the defendant
                    on or about July 15, 2016 pursuant to the defendant’s consent. In order
                    to access the relevant contents of the laptop, please click on the file
                    named “README-0285.htm,” which contains an explanation of how
                    to navigate the contents of the CD and provides links to launch the
                    applications necessary to review the content;

                  • A blu-ray disc, bearing Bates number KHUSANOV 002039,
                    containing forensic reports of an Apple iPhone 6 seized from the
                    defendant on or about July 15, 2016 pursuant to a search warrant. This
                    production of forensic reports supplements the government’s prior
                    production of a forensic report concerning this cellular telephone that
                    was previously produced on November 16, 2018. The forensic reports
                    may be accessed by opening the file named “main0425.html,” which
                    leads to a page that contains links to three forensic reports;

                  • A blu-ray disc, bearing Bates number KHUSANOV 002040,
                    containing a forensic report of an Apple iPhone 7 seized from the
                    defendant on or about August 31, 2017 pursuant to the defendant’s
                    consent. The forensic report may be accessed by opening the folder
                    titled “Report_2017-08-31.12-23-35”, then the folder titled
                    “AppleDevice_AdvancedLogical” and clicking on the file titled
                    “Khusanov Report.pdf”; and

        1
         Please note that one affidavit has been produced in redacted form. The redactions
 cover premises not associated with the defendant.

                                              2
Case 1:17-cr-00475-WFK-SMG Document 54 Filed 03/26/19 Page 3 of 3 PageID #: 402



                   • Surveillance photographs taken on or about July 17, 2015 in the
                     vicinity of 1623 South Michigan Avenue, Villa Park, Illinois
                     (KHUSANOV 002041 – KHUSANOV 002046); on or about
                     September 24, 2015 in the vicinity of 1623 South Michigan Avenue,
                     Villa Park, Illinois (KHUSANOV 002047 – KHUSANOV 002048); on
                     or about September 25, 2015 in the vicinity of 710 Legends Drive,
                     Carol Stream, Illinois (KHUSANOV 002049); and on or about May 23,
                     2017 in the vicinity of 1S274 Ingersoll Lane, Villa Park, Illinois
                     (KHUSANOV 002050).

                 In addition, the government writes to memorialize its supplemental production
 of classified information on March 13, 2019, which the government provided to the Court
 Information Security Officer. This supplemental production of classified discovery is
 provided pursuant to the Protective Order Regarding Classified Information, which was
 approved by the Court’s July 25, 2018 Decision and Order, and the Memorandum of
 Understanding signed by defense counsel on July 25, 2018 and November 30, 2018.

                If you have any questions or requests regarding further discovery or a
 disposition of this matter, please do not hesitate to contact me.


                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Douglas M. Pravda
                                                   Douglas M. Pravda
                                                   Alexander A. Solomon
                                                   David K. Kessler
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


 Enclosures (KHUSANOV 001660 – KHUSANOV 002050)

 cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)




                                               3
